Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-21 are presented for examination. Applicant filed an amendment on 8/26/22 amending claims 1-4, 8-11 and 15-18. After careful consideration of Applicant’s remarks, the examiner has withdrawn claim objections, and the grounds of rejection of claims 1, 6-8, 13-15, and 20-21 based on 35 U.S.C. 112(b), however, the examiner has maintained the grounds of rejection of claims 1-21 based on 35 U.S.C. 103 in the instant office action as set forth in detail below.

Response to Arguments
The applicant argues that the combination of Fife, Littrell and Powell does not disclose “wherein the anticipated meter read occurrences are based on when demand windows are expected to end: and determine multiple demand setpoint reset points before, during and after each of the anticipated meter read occurrences and reset the demand setpoints at the multiple demand reset points”, the examiner respectfully disagrees. Fife discloses “the demand setpoint may be periodically reset to LOW. In some embodiments the demand setpoint reset may coincide with how frequently the demand charge is calculated. For example, in an embodiment where the demand charges are calculated on a daily basis (per the applicable tariff), the demand setpoint may be reset to LOW at the start of each new day's demand window” (Fife, [0152]). Fife discloses determining multiple demand setpoint reset points at the starting of each demand window and reset the demand setpoints at the multiple demand reset points, it is noted that if demand setpoint reset point is at the starting of each demand window, the demand setpoint reset point would be also before and after each demand window (for example, in the embodiment that multiple demand setpoint reset points is at the starting of each day, there would be a demand setpoint reset point before each demand window (i.e. the demand setpoint reset point a day before the particular demand window) and there also would be a demand setpoint reset point after each demand window (i.e. the demand setpoint reset point a day after the particular demand window), it is further noted that the current claim language does not require demand setpoints before, during and after each of the anticipated meter read occurrences do no coincide with each other. Littrell discloses “AMI meters 108 are programmed to measure the energy consumed by each energy consumer 106 at a start of a billing cycle and at an end of the billing cycle and to store energy consumption measurements within a memory device (not shown) within each AMI meter 108. The billing cycle may be 30 days, a calendar month, and/or any other time period as desired. Moreover, in the exemplary embodiment, AMI meters 108 are enabled to measure and store energy measurements periodically, such as every hour, every 10 minutes, and/or at any other frequency. AMI meters 108 are also enabled to measure energy consumption upon a request (i.e., “on demand”) that is initiated by a system coupled in signal communication with AMI meters 108. In the exemplary embodiment, AMI meters 108 are programmed to automatically transmit the measurements to meter monitoring system 110” (Littrell, see [0017]). Littrell discloses wherein the anticipated meter read occurrences are based on when demand windows are expected to end. Therefore, the combination of Fife, Littrell and Powell discloses the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170317528 to Fife (provided in the 11/17/21 IDS), in view of US 20120245749 to Littrell, in view of US20100286840 to Powell et al. (hereinafter “Powell”).

	As for claim 1, Fife substantially discloses a controller for an electrical power system (Fife, see [0123]), the controller comprising a memory to store a demand setpoint representing a desired upper limit of demand of an electrical power system (Fife, see [0123], [0094] and [0152]), one or more processors operably coupled to the memory and configured to: adjust the demand setpoint during a billing period (Fife, see [0123], [0147], [0032] and [0152] for a processor adjusting the demand setpoint during a billing period), provide at least one control value to the electrical power system to effectuate a change to the electrical power system to attempt to comply with the demand setpoint (Fife, see [0128]-[0129]); determine multiple demand setpoint reset points before, during and after each of the demand window point (Fife, see [0123], [0147], [0032] and [0152] for determining multiple demand setpoint reset points at the starting of each demand window, it is noted that if demand setpoint reset point is at the starting of each demand window, the demand setpoint reset point would be also before and after each demand window (for example, in the embodiment that multiple demand setpoint reset points is at the starting of each day, there would be a demand setpoint reset point before each demand window (i.e. the demand setpoint reset point a day before the particular demand window) and there also would be a demand setpoint reset point after each demand window (i.e. the demand setpoint reset point a day after the particular demand window)) and reset the demand setpoint multiple times at different reset points around the starting points of the billing cycle (Fife, see [0123], [0147], [0032] and [0152]). Fife does not explicitly disclose store a meter read schedule comprising anticipated meter read occurrences, wherein the anticipated meter read occurrences are based on when demand windows are expected to end.
	However, Littrell in an analogous art discloses anticipated meter read occurrences, wherein the anticipated meter read occurrences are based on when demand windows are expected to end (Littrell, see [0017]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Littrell into the apparatus of Fife. The modification would be obvious because one of the ordinary skill in the art would want to read meters at the starting of the billing period and at the end of the billing period to yield predicable result of providing accurate bill to the customer.
	However, Powell in an analogous art discloses store a meter read schedule comprising anticipated meter read occurrences (Powell, see [0102]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Powell into the above combination of Fife and Littrell. The modification would be obvious because one of the ordinary skill in the art would want to store a meter read schedule comprising anticipated meter read occurrences to yield predictable result of easy access of the meter read schedule.

As per claim 2, the rejection of claim 1 is incorporated, Fife further discloses reset the demand setpoint once before each demand window point; reset the demand setpoint once at each demand window point, and reset the demand setpoint one after each demand window point (Fife, see [0123], [0147], [0032] and [0152]). Littrell further discloses end of the demand windows being anticipated meter read occurrences (Littrell, see [0017]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Littrell into the apparatus of Fife. The modification would be obvious because one of the ordinary skill in the art would want to read meters at the starting of the billing period and at the end of the billing period to yield predicable result of providing accurate bill to the customer.

As per claim 3, the rejection of claim 1 is incorporated, Fife further discloses wherein multiple demand setpoint reset points include a day before the demand window point; at a day after the demand window point; and the demand window point (Fife, see [0123], [0147], [0032] and [0152]). Littrell further discloses end of the demand windows being anticipated meter read occurrences (Littrell, see [0017]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Littrell into the apparatus of Fife. The modification would be obvious because one of the ordinary skill in the art would want to read meters at the starting of the billing period and at the end of the billing period to yield predicable result of providing accurate bill to the customer.

As per claim 4, the rejection of claim 1 is incorporated, Fife further discloses multiple demand sepoint reset points include multiple reset points before the demand window point, multiple reset points after the demand window point, and a reset point on the demand window point (Fife, see [0123], [0147], [0032] and [0152] for changing (i.e. resetting) demand setpoint multiple times at different time interval (every 15 minute, 30 minute, 40 minute, 60 minute, 120 minute etc., i.e. different reset points) every day (this will include different reset points include multiple reset points before, at, and after the starting points of the billing cycle). Littrell further discloses end of the demand windows being anticipated meter read occurrences (Littrell, see [0017]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Littrell into the apparatus of Fife. The modification would be obvious because one of the ordinary skill in the art would want to read meters at the starting of the billing period and at the end of the billing period to yield predicable result of providing accurate bill to the customer.

As per claim 5, the rejection of claim 1 is incorporated, Fife further discloses wherein the demand setpoint is reset at a frequency of other than 24 hours (Fife, see [0123], [0147], and [0032] for changing (i.e. resetting) demand setpoint multiple times at different time interval (every 15 minute, 30 minute, 40 minute, 60 minute, 120 minute etc., i.e. different reset points) every day).

As per claim 6, the rejection of claim 1 is incorporated, Fife further discloses the one or more processors are further configured to use a committed demand from after a last reset point to initiate the demand setpoint for a billing cycle (Fife, see [0152], [0290] and [0293]).

As per claim 7, the rejection of claim 1 is incorporated, Fife further discloses track committed demands between the different reset points and for an equivalent period after a last reset point (Fife, see [0290] and [0293]-[0295]), and use a lowest committed demand from the tracked committed demands to initiate the demand setpoint for a billing cycle (Fife, see [0152], [0290]-[0295] and [0312]).

Claims 8-14 are system claims corresponding to the controller claims 1-7, respectively, they are therefore rejected under similar reasons set forth in the rejections of claims 1-7. Fife further discloses one or more sensors coupled to an energy storage system and one or more loads of an electrical power system (Fife, see [0056], [0065] and [0290]), the one or more sensors configured to measure power stored by the energy storage system and demand of the electrical power system (Fife, see [0056], [0065] and [0290]). Powell further discloses receiving a meter read schedule comprising anticipated meter read occurrences (Powell, see [0102]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Powell into the above combination of Fife and Littrell. The modification would be obvious because one of the ordinary skill in the art would want to store a meter read schedule comprising anticipated meter read occurrences to yield predictable result of easy access of the meter read schedule.
. 
Claims 15-21 are method claims corresponding to the controller claims 1-7, respectively, they are therefore rejected under similar reasons set forth in the rejections of claims 1-7. Powell further discloses receiving a meter read schedule comprising anticipated meter read occurrences (Powell, see [0102]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Powell into the above combination of Fife and Littrell. The modification would be obvious because one of the ordinary skill in the art would want to store a meter read schedule comprising anticipated meter read occurrences

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117